Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 7 May 1790
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Gentlemen
Treasury Department May 7th. 1790.

Triplicates of your letter of the 25th. of January last have duly come to hand.
As the success of the negotiations for the purchase of the Debt due from the United States to France would have been an unwelcome circumstance; I learn with pleasure that it had not taken place.
The distinguished zeal you have in so many instances shewn for the interests of this country, intitles you upon all occasions to a favourable interpretation of the motives by which you are actuated; and is calculated to inspire a disposition to co-operate in your arrangements, though without previous authority, as far as circumstances will justify. Nor should I be apprehensive, that a sanction to the step you have taken, would form an inconvenient precedent for the future.
But the delays naturally incident to deliberations on a matter of the first consequence, the road to which had not been made easy by the antecedent state of things, having hitherto suspended any definitive resolutions concerning the public debt, I am not now in a situation to speak explicitly in regard to the measure you have undertaken. I can only say that the United States will stand in need of the aid of Loans abroad, and that I expect the requisite provision for making them upon solid, and consequently advantageous terms, will shortly be concluded upon; in which case you will immediately hear from me.
I have the honor to remain with real esteem   Gentlemen   Your obt. & hble. servant
Alexr. HamiltonSecy of the Treasury.
P.S. You have herewith triplicate of my Letter of the 7th. of April—the first & second of the bills therein mentioned have been forwarded by the british packet Antelope, Captain Curtiss, and by the Catherine Capt. Bull bound for Amsterdam and I hope will get duly to hand.
Messrs. W. & J. Willink & N. & J. Van Staphorst & HubbardAmsterdam.
